Case 17-12625 Doc 401 Filed 11/05/19 Entered 11/05/19 17:54:44 Main Document Page 1 of 2

MONTHLY OPERATING REPORT

CHAPTER 11
CASE NAME: Copsync. Liquidation Trust
CASE NUMBER: 17-12625 For Period October 1 to October 31 ,2019

 

 

THIS REPORT IS DUE 15 DAYS AFTER THE END OF THE MONTH, The debtor must attach each of the following forms unless
the United States Trustee has waived the requirement in writing, File with the court and submit a paper copy to UST with an original

signature,

 

Form Previously
Attached Waived REQUIRED REPORTS/DOCUMENTS

 

(mark only one - attached or waived)

{} {X} Comparative Balance Sheet (FORM 2-B}

{ } {x} Profit and Loss Statement (FORM 2-C)

{X} { } Cash Receipts & Disbursements Statement ('ORM 2-D}

{ } {X} Supporting Schedules (FORM 2-E)

{ } {xX} Narrative (FORM 2-F)

{ } {xX} Copies of Bank Statement(s) and Reconciliations of Bank Balance to Book Balance for

all Account{s)

 

I declare under penalty of perjury that the following Monthly Operating Report and any attachments thereto, are true and correct to the
best of my knowledge and belief.

Executed on: siete Debtor(s)*: Copsyn¢e Liquidation Trust
(date)

 

By:** Ltd Defect 4

Position; Liquidation Trustee

Name of preparer: H, K. Lefoldt, Jr.
Telephone No. of Preparer GO1-956-2374

* both debtors must sign if a joint petition

** for corporate or partnership debtor

FORM 2-A
1/08
Case 17-12625 Doc 401 Filed 11/05/19 Entered 11/05/19 17:54:44 Main Document Page 2 of 2

CASE NAME: Ccopsyne Liquidation Trust CASE NUMBER: 17-12625
QUARTERLY FEE SUMMARY

 

MONTH ENDED October 31, 2019

 

 

 

 

 

 

 

Payment Cash Quarterly
Date Disbursements * Fee Due Check No. Date
January $ 22,220
February $ 9,014
March $ 15
Total
Ist Quarter $ 31,249 $ 650 1005 4/25/19
April $ 11,195
May $ 4,223
June $ 4,015
Total
2nd Quarter $ 19,433 $ 650 1011 7/24/19
July $ 1,077
August $
September $ 1,240
Total
3rd Quarter $ 2,317 § 325 1013 10/13/19
October $ 1,920
November $
December $
Total
4th Quarter $ $

 

DISBURSEMENT CATEGORY QUARTERLY FEE DUE

$0 to $14,999.99 $325
$15,000 to $74,999,99 $650
$75,000 to $149,999.99 $975
$150,000 to $224,999.99 $1,625
$225,000 to $299,999.99 $1,950
$300,000 to $999,999.99 $4,875
$1,000,000 to $1,999,999.99 $6,500
$2,000,000 to $2,999,999,99 $9,750
$3,000,000 to $4,999,999,99 $10,400
$5,000,000 to $14,999,999,99 . $13,000
$15,000,000 to $29,999,999.99 $20,000
$30,000,000 or more $30,000

Note that a minimum payment of $325 is due each quarter even if no disbursements are made in the case during the period.
* Note: should agree with “adjusted cash disbursements" at bottom of Form 2-D, Page 1 of 4, Disbursements are net of transfers to other debtor in

possession bank accounts and net of payments of prior period quarterly fees.
Form 2-D

Page 2 of 4
01/08

 
